DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A

Regarding claim 1, Yasuhiro teaches a glass sheet composite comprising two sheets (Figs 1/3, first glass substrate 1, second sealing glass 2, see paragraph 14),
a liquid layer (Figs 1/3 sealing part 5 corresponding to the liquid layer see paragraph 14) held between the two sheets (first glass substrate 1 and second sealing glass 2); and a seal material (solid sealing part 4 corresponding to the seal material),
wherein at least one of the two sheets is a glass sheet (first glass substrate 1),
wherein the two sheets are disposed so that an edge surface of one of the two sheets (Figs 1/3 show the edge surface of the first glass substrate 1) and 
Yasuhiro teaches in Figs 1/3-4, the glass substrate 1 and sealing glass 2 have stepped parts, and the stepped parts are sealed using the solid sealing part 4, see paragraph 14, and (Figs 1/3-4 show the seal material (solid sealing part 4) is provided to the step portion to seal up at least the liquid layer (sealing part 5 corresponding to the liquid layer).
Yasuhiro does not an edge surface of the other sheet (third glass sheet) are not flush with each other to constitute a step portion having a stair-like shape in a cross-sectional view.
Yoshiyasu teaches a thin-film EL display device that has four glass substrates, thin film EL display 12, 22, glass substrate 11, 21, see paragraph 15. It would have been obvious 
Regarding claim 2, Yasuhiro teaches the glass sheet composite according to claim 1, wherein the seal material adheres (Figs 1/4 solid sealing part 4 is tightly attached to the an surface to an end surface of the sealing glass 2 and 1) to the edge surface of one of the two sheets (Figs 1-4 shows), an edge surface of the liquid layer (Fig 4, liquid sealing part 5).
Yasuhiro does not teach a main surface of the other sheet in the step portion.
Yoshiyasu teaches a main surface of the other sheet in the step portion (a thin-film EL display device that has four glass substrates, thin film EL display 12, 22, glass substrate 11, 21, see paragraph 15).  A person skilled in the art could easily form the shape of the sealing member 6 into the shape of the solid sealing part.
Regarding claim 3, Yasuhiro teaches the glass sheet composite according to claim 2, wherein the seal material, in a cross-sectional view, has an L-shaped contour extending along the edge surface of one of the sheets, the edge surface of the liquid layer, and the main surface of the other of the sheets (Figs 1/4 teach the solid sealing part 4 has a contour extending in an L shape, in a cross sectional view, along an end surface of the sealing glass 2, an end surface of the liquid sealing part 5, and the main surface of the glass substrate 1).
Regarding claim 4, Yasuhiro teaches the glass sheet composite according to claim 1, wherein the seal material has a taper surface (Figs 1/4 the solid sealing part 4 has a tapered surface).
Regarding claim 12, Yasuhiro does not the glass sheet composite according to claim 1 further comprising another glass sheet.
Yoshiyasu teaches a thin-film EL display device that has four glass substrates, thin film EL display 12, 22, glass substrate 11, 21, see paragraph 15. It would have been obvious 
Regarding claim 13, Yasuhiro teaches the glass sheet composite according to claim 1, wherein at least one of the glass sheet is made of a laminated glass (Paragraphs 19, 58 teach glass substrate 1 is coating which is the same as laminated glass).
Regarding claim 14, Yasuhiro teaches the glass sheet composite at least one outermost surface has a coating (Fig 1 shows the glass substrate 1 composite at least one outermost surface, Paragraph 58 teaches after coating, the glass substrate 1 and the sealing glass 2 was sealed via sealing material 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Ellision 2015/0368146

Regarding claim 5, Yasuhiro as modified by Yoshiyasu does not teach the glass sheet has a specific modulus wherein the glass sheet has a specific modulus of 2.5x4107 m2/s2 or higher.
Ellision teaches a display device comprising a glass sheet having a Young’s modulus of between 62 GPa to 78 GPa, see paragraphs 15, 82, 96, 105.  However, Ellision does not teach the glass sheet has a modulus 2.5x4107 m2/s2 or higher.  It would have been obvious having the glass sheet has a specific modulus of 2.5x4107 m2/s2 or higher was just a matter of design choice. 

Claims 6 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Hirotoshi WO 2014/061565A1

Regarding claim 6, Yasuhiro as modified by Yoshiyasu does not teach the glass sheet composite according to claim 1, wherein the liquid layer has a viscosity coefficient at 25°C of 1x 10 4 to 1x 103 Pa-s and a surface tension at 25°C of 15-80 mN/m.
Hirotoshi teaches a silicone oil having a viscosity at 25°C 100-6000cP, see pages 8 lines 11, lines 40 silicone oil viscosity 100cP.  Hirotoshi does not teach exactly the liquid layer has a viscosity coefficient at 25°C of 1x 10 4 to 1x 103 Pa-s and a surface tension at 25°C of 15-80 mN/m.  However, it was just a matter of design choice.
Regarding claim 10, Yasuhiro as modified by Yoshiyasu does not teach the liquid layer comprises a methyl phenyl silicone oil.
Hirotoshi teaches the liquid layer comprises a methyl phenyl silicone oil (See page 9 lines 34-35 teaches a methyl phenyl silicone oil).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the liquid layer comprises a methyl phenyl silicone oil in Yasuhiro’s invention as modified by Yoshiyasu as taught by Hirotoshi can greatly improve the production efficiency.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Masaru WO2014/103678

Regarding claim 7, Yasuhiro as modified by Yoshiyasu does not teach the glass sheet composite according to claim 1, wherein the liquid layer has a thickness which is 1/10.
Masaru teaches the liquid layer has a thickness which is 1/10 (Page 7 lines 27 teaches a thickness of 10µm silicone resin layer, lines 36 teaches silicone resin layer thickness 0.1 mm).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate silicone resin layer thickness 0.1mm in Yasuhiro’s invention as modified by Yoshiyasu as taught by Masaru in order to improve the bond strength between the glass layers.
Claims 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Brown 2015/0086048

Regarding claims 8, 9, Yasuhiro as modified by Yoshiyasu does not teach the glass sheet composite according to claim 1, wherein the glass sheet a chemically strengthened glass sheet; and wherein the two sheets each have a thickness of 0.01-15 mm.
Brown teaches the glass sheet is a chemically strengthened glass sheet (Paragraphs, 54, 45 line 6 teaches the first glass sheet 121, the second glass sheet 122 can be formed from any suitable chemically-strengthened). 
Further Brown teaches the two sheets each have a thickness of 0.01-15 mm (Paragraph 68 lines 44-46 teach the thickness of each thin glass sheet ranges from 0.5 to 
Regarding claims 15, 16, Yasuhiro as modified by Yoshiyasu does not teach the glass sheet composite according to claim 1, which has a curved surface shape, at least one vibrator disposed on one of the glass sheet composite.
Brown teaches glass panels can be shaped (i.e. bent) see paragraphs 50-53.
Brown further teaches at least one vibrator disposed on one the glass sheet composite (Fig 4A, acoustic actuator 410a-410d adhered to the interior of the glass panel 400, see paragraph 52). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the glass sheet composite which has a curved surface shape and at least one vibrator disposed on one of the glass sheet in Yasuhiro ‘s invention as modified by Yoshiyasu as taught by Brown in order to improve the sound quality and reduce the manufacturing cost.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Tsai 2010/0208188

Regarding claim 11, Yasuhiro as modified by Yoshiyasu does not teach the glass sheet composite according to claim 1, wherein the seal material comprises a silicone-based material.
Tsai teaches in paragraph 24, a sealant 24 is formed by coating a sealing material such as silicone, epoxy resin and acryl.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the seal material comprises a silicone-based material in Yasuhiro’s invention as modified by Yoshiyasu as taught by Tsai in order to improve the display performance.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Brown further in view of 2015/0086048 Zhou 2015/0201257
Regarding claim 17, Yasuhiro as modified by Yoshiyasu as modified by Brown does not teach the diaphragm according to claim 16, which has a circumferential length of 1 m or larger.
Zhou teaches a vibration acoustic unit 12 comprises a circular diaphragm 121. Zhou does not clearly state that a diaphragm has circumferential length of 1 m or larger.  However, having a diaphragm with circumferential length of 1 m or larger was just a matter of design choice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro JP2005/190683A in view of Yoshiyasu JP05198375A further in view of Yoshio JP2009/100223A

Regarding claim 18, Yasuhiro as modified by Yoshiyasu does not teach an opening member comprising the glass sheet composite according to claim 1, or a diaphragm comprising the glass sheet composite according to claim 1 and at least one vibrator disposed on surfaces of the glass sheet composite.
Yoshio teaches in figs 1-2B piezoelectric vibrator 4 form on the EL panel 3, and diaphragms are showing in the configuration of the EL panel 3, see page 5 paragraph 27, lines 167-170, paragraphs 28-30. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Hisahiro’s teaching in Yasuhiro‘s invention as modified by Yoshiyasu as taught by Yoshio.  The vibrator is secured to allow for increase in output and improvement in sound quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653